Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.



Response to Applicants Arguments/Amendments


Applicants arguments/amendments filed with respect to 35 U.S.C. 102 have been fully considered but are rendered moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 



Claims 1, 7-9 and 11, 7-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647.
Re claim 1 Sachs discloses 

A photographing method comprising: automatically triggering a photographing operation of a camera to capture an image (see paragraph 40 note the camera is turned on without user intention i.e. automatically at a point in time ) using a combination of software and hardware (see paragraph 52 note that invention may be implemented with processor and software); automatically correcting the captured image to generate a corrected image (see  paragraph 23 72 note that a orientation angle is used to adjust  rotation before cropping); wherein correcting the captured image comprises at least one of automatically composing the captured image(see paragraph 23 and  24 note that an image is cropped after rotation see also paragraph 72 and claim 3 note that a cropping  processes is performed by the device after rotation) and automatically rotating the captured image (see paragraph 23 and  24 note that an image is cropped after rotation; correcting for unintended rotation during cropping )
and outputting the corrected image (see paragraph 24 corrected images may uploaded i.e. output). 



Zhou and Sacs do not expressly disclose discarding the corrected image upon determining that the corrected imaqe does not satisfy a predetermined rule. Ye discloses discarding the corrected (see paragraph ) image upon determining that the corrected image does not satisfy a predetermined rule (see paragraph 127 note that images with a quality below a threshold score the image may be discarded by element 308 see figure 3 also note that image cropping may be performed prior to the image ranking module 308 and therefore corrected). The motivation to combine is to discard low quality iamges (see paragraph 127). Therefore it would have been obvious to one of ordiary skill in the art before the effective filing date of the invention to combine Zhou and Sacs to reach the aforementioned advantage.


Re claim 7 Sachs discloses wherein correcting the captured image further comprises: rotating the captured image before composing the captured image (see paragraph 23 and  24 note that an image is cropped after automatic rotation see also paragraph 72 note that alignment is adjusted before cropping see also claim 3 note that the cropping is performed by the device). 




Re claim 9 Sachs discloses wherein rotating the captured image comprises: detecting a horizontal line in the captured image see paragraph 34 note that a horizon line is calculated )  to obtain a tilt angle in a roll direction (see paragraph 36 note that a orientation angle is determined see figure 3 and figure 4 note the orientation angle represents camera tilt in the roll direction  camera tilt in roll direction  see also figure 6); and when the tilt angle is smaller than a threshold (see paragraph 36 note that if an angle is above a threshold correction is not performed), rotating the captured image in the roll direction according to the tilt angle (see paragraph 23 and 36 note that orientation angle is used to provide rotation correction note the orientation angle is in the roll direction see figues 3 and 4).



.





Claims  3,4, 13  and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647 and  Cheatle US 2010/0329550.


Re claim 3 Sachs Zhou and Ye discloses all of the elements of claim 1,  detecting a salient object in the captured image; obtaining position and size information of the salient object in the captured image; cropping the captured image to obtain a composed image according to: a composition rule, position information of the salient object, and size information of the salient object; and scaling the composed image to obtain the corrected image. Cheatle discloses wherein composing the captured image comprises: detecting a salient object in the captured image (see paragraph 34 analyze salient areas within image ); obtaining position and size information of the salient object in the captured image (see paragraph 25 note that size and shape of salient faces is determined ); cropping (see paragraph 29 note the image is auto cropped) the captured image to obtain a composed image according to: a composition rule (see paragraph 29 note that minimum crop rectangle must contain the central 15% of the area ), 

Re claim 4 Cheatle discloses wherein the composition rule includes at least one of: a central composition rule (see paragraph 29 note that mimimun crop rectangle must contain the central 15% of the area ), a triad composition rule, a horizontal line composition rule, a symmetric composition rule, or a diagonal composition rule.



Re claim 13 Sachs Zhou and Ye discloses all of the elements of claim 11, they does not disclose wherein instructions further cause the processor to : detecting a salient object in the captured image; obtaining position and size information of the salient object in the captured image; cropping the captured image to obtain a composed image according to: a composition rule, position information of the salient object, and size information of the salient object; and 

Re claim 14 Cheatle discloses wherein the composition rule includes at least one of: a central composition rule (see paragraph 29 note that mimimun crop rectangle must contain the central .





Claims 5, 6, 15 and 16 are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs US 2015/0035991 in view of Ye US 2015/0206169 in further view of Zhou US 2017/0270647  Wang US 2020/0125880 and  Fonseca US 2012/0134595


Re claim 5 Sachs further  discloses  cropping the captured image to obtain the composed image  (see paragraph 4 )

Sachs Ye and Zhou does not expressly disclose obtaining a network model or a tree structure; inputting the captured image; processing the captured image according to the network model or the tree structure to obtain cropping coordinates; Wang discloses obtaining a network model or a tree structure; inputting the captured image; processing the captured image according to the network model or the tree structure to obtain cropping coordinates (see paragraph 30 note that Image data is processed via a neural network to determine aesthetically pleasing crop locations ). The motivation to combine would be determine aesthetically pleasing crop locations. Therefore it would have been obvious before the filing date of the claimed invention to performing the cropping of Sachs Using the location found by the disclose of Wang.




Re claim 6 Wang further discloses wherein the network model is obtained by training based on a plurality of samples( see paragraph 28). 



Re claim 15 Sachs further  discloses  cropping the captured image to obtain the composed image  (see paragraph 4 )

Sachs Ye and Zhou does not expressly disclose obtaining a network model or a tree structure; inputting the captured image; processing the captured image according to the network model or the tree structure to obtain cropping coordinates; Wang discloses obtaining a network model or a tree structure; inputting the captured image; processing the captured image according to the 


Wang Ye Zhou and Sachs do not disclose obtaining scaling and scaling the composed image to obtain the corrected image according to the scaling factors. Fonseca discloses obtaining scaling and scaling the composed image to obtain the corrected image according to the scaling factors  (see paragraph 15 and paragraph 31 note that a size of the cropped image is used to determine a appropriate scaling factor to scale the cropped image to the size of the display). One of ordinary skill in the art could have easily used the size of the cropped image found using the neural network in Wang to determine a scaling factor to fit a display as disclosed in Fonseca and the results, the cropped image is sized to the display. Note in this combination the scaling factor determined in part by the neural network because it determined in response to the the size of the crop chosen by neural network.  The motivation to combine is to resize the image to fit a particular display see paragraphs 15 and 31. Therefore it would have been obvious before the effective filing date of the claimed  invention to combine Sachs Ye Zhou  Wang and Fonseca.

Re claim 16 Wang further discloses wherein the network model is obtained by training based on a plurality of samples( see paragraph 28). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669